Exhibit 10.1


EXECUTION COPY




SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).


MASTER PRODUCT PURCHASE AGREEMENT




This Master Product Purchase Agreement (this “Agreement”) is made and entered
into this 13th day of February, 2018 (the “Execution Date”), by and between
Smart Sand, Inc. a Delaware corporation, or its designee, with a place of
business at 1000 Floral Vale Boulevard, Suite 225, Yardley, Pennsylvania 19067
(“Smart Sand”) and Hess Corporation, a Delaware corporation, with a place of
business at 1501 McKinney Street, Houston, Texas 77010 (“Buyer”).


RECITALS


A.    Whereas, Smart Sand mines, processes and sells certain industrial sand
products; and


B.    Whereas, Smart Sand and Buyer desire to provide for the terms under which
Smart Sand will sell such products to Buyer, based on firm quarterly and yearly
commitments as more particularly described herein.


AGREEMENT


Now therefore, in consideration of the mutual covenants herein, the parties
hereto agree as follows:


1.    Products, Forecasts and Quantity Commitments     


1.1    Subject to the terms and conditions of this Agreement, during the Term
(as defined in Section 7.1), Smart Sand agrees to sell and deliver to Buyer, and
Buyer agrees to purchase and accept from Smart Sand, frac sand products based on
the specifications (the “Specifications”) set forth in Appendix A attached
hereto and incorporated by reference (each a “Product” and collectively, the
“Products”), in the product mix specified in Appendix B attached hereto and
incorporated by reference, and in quantities at least equal to the following
minimum annual and quarterly tonnage requirements (the “Minimum Tons per Year”
and “Minimum Tons per Quarter,” as applicable):


Contract Year
Minimum
Tons per Year
Minimum
Tons per Quarter
1
***
***
2
***
***
3
***
***
4
***
***










--------------------------------------------------------------------------------








1.2    For purposes of this Agreement, a “Contract Year” shall mean each
twelve-month period in which Buyer is required to satisfy its Minimum Tons per
Year purchase obligations hereunder. Contract Year 1 shall commence on April 1,
2018 (subject to adjustment as set forth in Section 7.2(b)) (such date of
commencement, the “Commencement Date”), and shall end at 11:59 p.m. on the day
immediately preceding the one-year anniversary of the Commencement Date. All
other Contract Years shall commence upon expiration of the immediately preceding
Contract Year and shall end at 11:59 p.m. on the day immediately preceding the
one-year anniversary of such commencement. For the avoidance of doubt, if the
Commencement Date is April 1, 2018, then Contract Year 1 shall be April 1, 2018
through

March 31, 2019, Contract Year 2 shall be April 1, 2019 through March 31, 2020,
and continuing in this manner until the end of the Term. Smart Sand shall
provide written notice (the “Commencement Notice”) to Buyer on or before March
15, 2018 which indicates whether (A) that certain basin facility located in Van
Hook, North Dakota (the “Van Hook Basin Facility”) is (or will be on or before
April 1, 2018) operational, and (B) Smart Sand has (or will have on or before
April 1, 2018) sufficient railcars available for the shipment of Products from
its Oakdale facility to the Van Hook Basin Facility, as determined by Smart Sand
in its sole discretion.


Buyer shall provide to Smart Sand a non-binding forecast for all Product
requirements in each quarter at least thirty (30) days prior to the first day of
the first month of the applicable quarter.


1.3    In no event will Smart Sand be required to provide to Buyer, in any given
month during the Term, an aggregate amount exceeding *** tons of Products (the
“Monthly Maximum”). Notwithstanding the foregoing, upon providing at least
thirty (30) days prior written notice, Buyer may request that Smart Sand sell to
Buyer an amount of Products in excess of the Monthly Maximum (the “Excess
Tons”). Smart Sand is free to accept or reject Buyer’s request in its sole
discretion and Smart Sand shall have no obligation to sell Excess Tons during
any particular month unless such change is memorialized in a writing signed by
Smart Sand. If Smart Sand agrees to sell Excess Tons during any particular
month, such Excess Tons, and Smart Sand’s and Buyer’s respective obligations
related thereto, shall be subject to the terms and conditions of this Agreement
(including, without limitation, Section 4.2, Section 5 and Section 6).


1.4    So long as all Quarterly Prepayments have been (and continue to be) paid
in full, Buyer may defer (to no later than the end of the Term) the purchase of
up to *** tons of Products (“Deferred Tons”), and an amount equal to the product
of the number of Deferred Tons multiplied by the then-applicable Contract Price
shall be applied as a credit towards the purchase of such Deferred Tons in the
future (such credit, the “Deferral Balance”). If Buyer purchases less than the
Minimum Tons per Quarter (i.e. *** tons) in any given quarter, then, subject to
the maximum amount of Deferred Tons set forth in the first sentence of this
Section, the difference between the Minimum Tons per Quarter and the tons
purchased during such quarter shall automatically become Deferred Tons, and the
Deferral Balance shall increase by an amount equal to the product of such newly
designated Deferred Tons multiplied by the then-applicable Contract Price. If
Buyer purchases more than the Minimum Tons per Quarter in any given quarter when
there are Deferred Tons outstanding, then (i) the outstanding Deferred Tons
shall automatically decrease (on a first-in, first-out basis) by such excess
amount of Products purchased (but in no event shall the Deferred Tons be
decreased to below ***), and (ii) the outstanding Deferral Balance shall be
reduced (on a first-in, first out-basis) by an amount equal to the product of
the applicable Contract Price for the Products that are applied to decrease the
Deferred Tons multiplied by such excess amount of Products purchased (but in no
event shall the Deferral Balance be decreased to below $***). Notwithstanding
the foregoing, after Buyer has purchased (and paid for in full) the Minimum Tons
per Year in any given Contract Year, the portion of the Quarterly Prepayment
that has not been used towards





--------------------------------------------------------------------------------





the purchase of Products during such Contract Year, if any (the “Unused
Quarterly Prepayment”), shall be credited towards the payment of the Quarterly
Prepayment in the first quarter of the immediately following Contract Year;
provided, however, that if Buyer purchases in excess of the Minimum Tons per
Year in the final Contract Year, any Unused Quarterly Prepayment shall be
credited (i) first towards any amounts due or to become due to Smart Sand, and
(ii) second, towards the Deferment Payment (as defined below), and any remaining
Unused Quarterly Prepayment shall be refunded to Buyer by Smart Sand. Within ***
after completion of the Term or earlier termination of this Agreement (the
“Determination Date”), Buyer shall pay to Smart Sand (the “Deferment Payment”)
an amount equal to the product of the outstanding Deferred Tons as of the
Determination Date multiplied by the Contract Price in effect at the end of the
Term, minus the Deferral Balance (i.e. Deferment Payment = (outstanding Deferred
Tons * current Contract Price) – Deferral Balance).


Within *** of receiving the Deferment Payment, Smart Sand shall deliver to
Buyer, in one or more shipments to be determined in Smart Sand’s sole
discretion, the Deferred Tons. Buyer may, at its option, choose to not take
delivery of some or all of the Deferred Tons; provided, however, that if Buyer
chooses to not take delivery of such Products, Buyer shall not be entitled to
any refund of any portion of the Deferment Payment or any portion of any
Quarterly Prepayments paid to Smart Sand. Buyer’s choice to not take delivery
shall be irrevocable and Buyer shall forfeit any title to or right to receive
the Products that Buyer has chosen not to receive.


If Buyer purchases less than the Minimum Tons per Quarter in any quarter, as
adjusted by application of Deferred Tons (the “Shortfall Amount”), Smart Sand
shall have no obligation to deliver to Buyer all or any portion of any Shortfall
Amount.


If there is a Shortfall Amount in any quarter, Smart Sand shall retain $*** per
ton of the Quarterly Prepayment applicable to such Shortfall Amount (or be
entitled to payment of $*** per ton of the Shortfall Amount in the event the
applicable Quarterly Prepayment was not paid), which amount shall be
non-refundable to Buyer and non-creditable toward future purchases (the
“Nonrefundable Shortfall Payment”). So long as all Quarterly Prepayments have
been (and continue to be) paid in full, Buyer shall receive a credit on future
sand invoices equal to the Shortfall Amount multiplied by the difference between
the applicable Base Price and the Nonrefundable Shortfall Payment (i.e. Credit =
Shortfall Amount * (Base Price – Nonrefundable Shortfall Payment).


1.5    Buyer shall issue purchase orders to Smart Sand setting forth the
quantities of Products, applicable prices, requested ship dates, destination of
shipment and other details related to a specific order.


1.6    The terms and conditions of this Agreement are the controlling terms and
conditions for the purchase of Products by Buyer. The printed terms and
conditions of any purchase order, acknowledgment form, invoice or other business
form of Buyer and Smart Sand shall not apply to any order. Buyer and Smart Sand
agree that any purchase order issued by Buyer is for quantity and timing
purposes only, and such purchase order does not amend the terms of this
Agreement.


2.    Price and Payment Terms
 
2.1    The pricing for each of the Products for each Contract Year shall be as
set forth on Appendix C attached hereto and incorporated by reference (“Contract
Price”). The parties agree that all Products ordered by Buyer will be loaded
onto Buyer supplied trucks and shipped as specified in the purchase order,
provided, however, that (i) Buyer and Smart Sand shall coordinate in good faith
on all





--------------------------------------------------------------------------------





freight scheduling mechanisms and timeframes, (ii) Buyer shall place orders in a
reasonably consistent manner so as to avoid late month backlogs, (iii) all
trucks supplied by Buyer will be set up to receive unpackaged Products, and (iv)
delivery of the Products shall occur upon the transfer of Products into the
applicable truck via a delivery chute at Smart Sand’s Van Hook Basin Facility,
or such other facility as determined by Smart Sand in its sole discretion.
Delivery will be, and all prices are quoted, DAT Smart Sand’s Van Hook Basin
Facility, Incoterms 2010. The Contract Price shall be subject to adjustments
implemented during the Term in accordance with the terms set forth in Appendix
C.


2.2    Intentionally Omitted.


2.3    Subject to Section 2.7, commencing on the Commencement Date, and
continuing on or about the first day of each quarter during the Term, Smart Sand
will invoice Buyer for a prepayment equal to *** (a “Quarterly Prepayment”),
which shall be paid by Buyer within *** after the date of each such invoice. The
Quarterly Prepayment shall be payable regardless of whether Buyer purchases any
Products during any quarter during the Term. Each Quarterly Prepayment shall be
applied to the amount payable by Buyer for Products ordered in the applicable
quarter for which such Quarterly Prepayment relates. If Buyer expects to
purchase in excess of the Minimum Tons per Quarter in any quarter, Buyer may
request Smart Sand to provide an invoice in excess of the Quarterly Prepayment
based upon Buyer’s good faith estimate of its expected purchases during the
quarter, and if Buyer purchases Products below the expected purchases covered by
such increased prepayment, the Quarterly Prepayment in the immediately following
quarter shall be credited by an amount equal to the difference between the
amount prepaid in excess of the Quarterly Prepayment and the amount of such
excess prepayment applied to purchases of Products during the quarter. For any
Products purchased by Buyer that are not prepaid and for all other amounts due
hereunder, Smart Sand shall invoice Buyer upon shipment of Products or upon the
accrual of such other amounts due hereunder, and payment by Buyer shall be due
and payable within *** after the date of such invoice. Notwithstanding the
foregoing, Smart Sand reserves the right, exercisable in its sole discretion, to
require payment by Buyer of the portion of the Contract Prices attributable to
rail and shipping costs, fees, expenses and/or charges including, without
limitation, transloading charges (including transloader related switching fees),
diversion charges, demurrage charges, insurance costs, rail fuel surcharges, and
delivery point switch fees, within *** after the date of invoice. Past due
invoices are subject to a monthly service charge at a rate equal to *** per
month or the maximum rate from time to time permitted by applicable law.


2.4    In the event Buyer does not timely pay any amounts due and payable
hereunder, Smart Sand’s Credit Department may revoke credit approval at any time
and require credit enhancements such as a prepayment or a letter of credit
posted by Buyer to continue performing under this Agreement. Buyer shall
reimburse Smart Sand for reasonable attorneys’ fees, court costs, and other
expenses incurred by Smart Sand to collect any amounts due hereunder or enforce
the terms and conditions stated herein.


2.5    Smart Sand shall comply with the invoicing requirements that are mutually
agreed to in writing by Smart Sand and Buyer from time to time.


2.6    Buyer must use an electronic process for executing business transactions.
In such a case, Smart Sand must: (i) provide contractual pricing information via
an electronic catalog; (ii) accept purchase orders and present field tickets,
bills of lading, and invoices via Buyer’s preferred web portal or transactional
hub; and (iii) comply with such other requirements regarding such process as
communicated in writing by Buyer to Smart Sand. Buyer reserves the right to
modify the process at any time.







--------------------------------------------------------------------------------





2.7    Smart Sand shall not submit an invoice for the first Quarterly Prepayment
until at least *** after the date in which Smart Sand sends the Commencement
Notice or Cure Notice, as applicable.


3.    Specifications


In the event Buyer desires to change the Specifications, a request for change
shall be submitted to Smart Sand in writing. Smart Sand is free to accept or
reject any requested changes to Specifications in its sole discretion and no
change in Specifications shall be operative unless such changes are memorialized
in a writing signed by Smart Sand. Smart Sand shall notify Buyer of any
adjustment to the Contract Price resulting from the changes to the
Specifications requested by Buyer. Buyer must agree to the adjustment to the
Contract Price in writing prior to any changes to the Specifications.


4.     Delivery


4.1    The Products shall be delivered in accordance with Section 2.1 of this
Agreement. Buyer shall not store any trucks at the Van Hook Basin Facility
without Smart Sand’s prior written consent.


4.2    In the event that Smart Sand is unable to supply Buyer’s orders (which
orders shall not exceed the Monthly Maximum and Excess Tons, if any, set forth
in Section 1.3, and shall be made in compliance with Section 2.1) of up to the
Minimum Tons per Year, Buyer shall have the right to purchase replacement
Products (“Replacement Products”) from alternative sources (which amount of
Replacement Products shall not exceed the amount of Products contained in such
orders that Smart Sand is unable to supply) after receipt of notification from
Smart Sand of Smart Sand’s failure or inability to supply. Except to the extent
Smart Sand’s inability to supply is the result of an excusable delay set forth
in Section 9: (i) all Replacement Products purchased by Buyer shall count
towards meeting Buyer’s purchase obligations set forth in Section 1.1 above
(subject to the Monthly Maximum and Excess Tons, if any, set forth in Section
1.3); (ii) Smart Sand shall refund that portion of the Quarterly Prepayment
equal to the product of (A) the tons of Replacement Products purchased and (B)
the then-applicable Contract Price; and (iii) if the Replacement Products are
purchased by Buyer at a price that is higher than the then-applicable Contract
Price, Smart Sand shall pay Buyer an amount equal to the difference between the
Contract Price and the price of the Replacement Products (subject to the maximum
dollar amount set forth in the immediately following sentence), which shall be
paid by Smart Sand within *** of Buyer’s notification to Smart Sand of the
amounts so owed. Notwithstanding the foregoing, in no event shall Smart Sand’s
liability under subsection (iii) above exceed *** per ton of Replacement
Products purchased by Buyer.


5.    Inspection


Smart Sand shall test the Products in accordance with the testing procedures set
forth on Appendix D attached hereto and incorporated by reference for compliance
with the Specifications. Smart Sand shall retain all testing records for a
period of *** and shall, at Buyer’s request, supply to Buyer a copy of Smart
Sand’s test sheets, certified by Smart Sand to be a true copy. Any inspection by
Buyer shall be made at the point of railcar loading at Smart Sand’s Oakdale
facility; provided, however, that Buyer may conduct a sieve analysis in
accordance with industry standard procedures at the Van Hook Basin Facility.
Buyer may, at its expense, have a representative at Smart Sand's Oakdale
facility or Van Hook Basin Facility, as the case may be, for the purpose of such
inspection and analysis. Smart Sand retains the right to test companion samples
of any testing samples taken by Buyer for purposes of confirming the results of
Buyer’s inspections, and Buyer shall provide to Smart Sand all test sheets and
other testing records related to any Products that it rejects for noncompliance
with the Specifications.





--------------------------------------------------------------------------------





Buyer does not have the right to reject any Products that are in compliance with
the Specifications, as determined by Smart Sand or Buyer, as the case may be,
pursuant to their respective testing procedures, and Buyer agrees to pay Smart
Sand in full for any Products that are wrongfully rejected by Buyer. Any use of
any of Products (except for reasonable tests and inspection quantities) by
Buyer, even if such Products do not comply with the Specifications, shall
constitute an unqualified acceptance of such Products and a waiver by Buyer of
all claims with respect thereto.


6.    Warranty


6.1    Smart Sand warrants to Buyer that Smart Sand shall have complied in all
material respects with the testing procedures set forth on Appendix D with
respect to each Product. Subject to Section 6.2, Smart Sand shall be responsible
for replacing any Product that does not comply with Specifications.


6.2    Buyer acknowledges that Products may become damaged by improper handling
after delivery to the rail carrier and Buyer shall pay one-half of the
applicable Base Price for any Products used to replace such damaged Products.


6.3    THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES. SMART SAND
MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT
TO ANY PRODUCTS.


7.    Term and Termination


7.1    This Agreement shall be effective on the Execution Date and shall expire
at 11:59 p.m. the last day of Contract Year 4 (the “Term”), unless sooner
terminated as provided herein.


7.2    (a)    Either party may terminate this Agreement, immediately upon
written notice to the other party (i) if such other party is in material breach
of any of its obligations under the Agreement and fails to cure such breach
within thirty (30) business days (twenty (20) business days for any breach
relating to the nonpayment of money) after written notice thereof to such other
party, or (ii) if such other party is insolvent or makes any arrangement with
its creditors generally, or has a receiver appointed for all or a substantial
part of its business of properties, or an insolvency, bankruptcy or similar
proceeding is brought by or against such other party and involving such other
party which is not dismissed within sixty (60) business days of its institution,
or if such other party goes into liquidation or otherwise ceases to function as
a going concern.


(b)    Notwithstanding Section 7.2(a), in the event that Smart Sand fails to
provide the Commencement Notice on or before March 15, 2018, or such
Commencement Notice states that (i) the Van Hook Basin Facility will not be
operational on or before April 1, 2018, or (ii) Smart Sand will not have on or
before April 1, 2018 sufficient railcars available for the shipment of Products
from its Oakdale facility to the Van Hook Basin Facility, Buyer may terminate
this Agreement effective ***after providing written notice of such termination
to Smart Sand; provided, however, that if Smart Sand provides written notice
(the “Cure Notice”) to Buyer during such *** notice period that the Van Hook
Basin is operational and/or Smart Sand has obtained sufficient railcars, as the
case may be, such termination shall be deemed null and void and this Agreement
shall continue in full force and effect, and the Commencement Date shall be
automatically (and without further notice or consent of Smart Sand or Buyer)
adjusted from April 1, 2018 to the date that the Cure Notice is sent to Buyer.
The termination right set forth in this Section





--------------------------------------------------------------------------------





7.2(b) shall be Buyer’s sole and exclusive remedy in the event that (1) Smart
Sand fails to provide the Commencement Notice on or before March 15, 2018, or
(2) on or before April 1, 2018, the Van Hook Basin Facility is not operational
or Smart Sand does not have sufficient railcars available for the shipment of
Products from its Oakdale facility to the Van Hook Basin Facility, in each case
subject to cure as set forth in this Section 7.2(b). Except as set forth in
Section 7.4(b), neither Smart Sand nor Buyer shall incur any penalty or have any
liability whatsoever for termination pursuant to this Section 7.2(b).


(c) If an excusable delay set forth in Section 9 continues for a period of at
least ***, then the party not claiming excusable delay may, at its option,
immediately upon written notice to the other party, elect to terminate this
Agreement.


(d) Either party may terminate this Agreement at any time and for any reason
upon providing at least 90 days prior written notice to the other party.


(e) Notwithstanding Section7.2(a), if Buyer purchases in excess of *** of
Replacement Products under Section 4.2 during the first half or the second half
of any given Contract Year due solely to shipment delays caused by Smart Sand’s
willful misconduct or gross negligence, then Buyer may, at its option,
immediately upon written notice to Smart Sand, elect to terminate this
Agreement. The termination right set forth in this Section 7.2(e) shall be
Buyer’s sole and exclusive remedy with respect to the foregoing shipment delays.
Except as set forth in Section 7.4(b), neither Smart Sand nor Buyer shall incur
any penalty or have any liability whatsoever for termination pursuant to this
Section 7.2(e).


(f) After Buyer has purchased (and paid for in full) at least *** under this
Agreement, Buyer may terminate this Agreement at any time upon providing at
least 30 days prior written notice to Smart Sand.


7.3    Subject to Section 7.4 below, in the event of termination of this
Agreement as provided in Section 7.2, this Agreement shall immediately become
void and there shall be no liability or obligation on the part of any party
hereto; provided, that (i) any such termination shall not relieve any party from
liability for any willful breach of this Agreement or any fraud, (ii) the
provisions of this Section 7.3 (Effect of Termination) and Sections 1.4
(Deferrals), 2.3 (Payments), 2.4 (Credit/Collections), 7.3 (Survival), 7.4
(Termination Payments), 7.5 (Damages),, 8 (Confidentiality), 10 (Limitation of
Liability), 12 (Notices), 13 (Resolution of Disputes), 15 (Taxes) and 16
(Miscellaneous) of this Agreement shall remain in full force and effect and
survive any termination of this Agreement. Upon termination, Smart Sand shall
have no further obligations to pay any costs for any Replacement Products.


7.4    Notwithstanding anything to the contrary in Section 7.3:


(a)     In the event Buyer terminates this Agreement pursuant to Section 7.2(a)
or Section 7.2(f), Buyer shall pay to Smart Sand, within thirty (30) days of the
effective date of termination, all amounts due and owing to Smart Sand for
Products delivered by Smart Sand prior to the effective date of termination, all
other amounts due and owing to Smart Sand under this Agreement (including
without limitation all railcar usage and storage costs, taxes, transportation
costs, rail charges, fuel surcharges, collection costs (including court costs
and expenses related thereto), attorneys’ fees and expenses, and interest) and
all other amounts payable by Buyer that have accrued but remain unpaid at the
effective date of termination, net of any Quarterly Prepayments and other
prepayments invoiced and paid during all Contract Years of the Term that have
not been applied towards reducing the amount payable by Buyer for any Products;







--------------------------------------------------------------------------------





(b)    In the event Buyer terminates this Agreement pursuant to Section 7.2(b)
or Section 7.2(e), Buyer shall pay to Smart Sand, within thirty (30) days of the
effective date of termination, all amounts due and owing to Smart Sand for
Products delivered by Smart Sand prior to the effective date of termination, all
other amounts due and owing to Smart Sand under this Agreement (including
without limitation all railcar usage and storage costs, taxes, transportation
costs, rail charges, fuel surcharges, collection costs (including court costs
and expenses related thereto), attorneys’ fees and expenses, and interest) and
all other amounts payable by Buyer that have accrued but remain unpaid at the
effective date of termination.


(c)    In the event Buyer terminates this Agreement pursuant to Section 7.2(d),
then Buyer shall pay to Smart Sand, within thirty (30) days of the effective
date of termination, an amount equal to:


(i)
all amounts due and owing to Smart Sand, including without limitation, amounts
due for Products delivered by Smart Sand prior to the effective date of
termination, railcar usage and storage costs, taxes, transportation costs, rail
charges, fuel surcharges, collection costs (including court costs and expenses
related thereto), attorneys’ fees and expenses, interest, and all other amounts
payable by Buyer that have accrued but remain unpaid at the effective date of
termination; plus



(ii)
an amount equal to:



***


In the event Buyer has purchased an amount of Products under this Agreement
during the period commencing on the Commencement Date and ending on the last day
of the quarter in which the effective date of termination occurs (the “Purchase
Period”) in excess of the aggregate amount of Products required to be purchased
under this Agreement during the Purchase Period, then the amount set forth in
Section 7.4(c)(ii)(D) shall be automatically reduced by an amount equal to $***
multiplied by the positive difference between the amount of Products purchased
during the Purchase Period and *** .


(d)     In the event Smart Sand terminates this Agreement pursuant to Section
7.2(a), Buyer shall pay to Smart Sand, within thirty (30) days of the effective
date of termination, an amount equal to:


(i)
all amounts due and owing to Smart Sand, including without limitation, amounts
due for Products delivered by Smart Sand prior to the effective date of
termination, railcar usage and storage costs, taxes, transportation costs, rail
charges, fuel surcharges, collection costs (including court costs and expenses
related thereto), attorneys’ fees and expenses, interest, and all other amounts
payable by Buyer that have accrued but remain unpaid at the effective date of
termination; plus



(ii)
an amount equal to:



***


In the event Buyer has purchased an amount of Products under this Agreement
during the Purchase Period in excess of the aggregate amount of Products
required to be purchased under this Agreement during the Purchase Period, then
the amount set forth in Section 7.4(d)(ii)(D) shall be





--------------------------------------------------------------------------------





automatically reduced by an amount equal to $*** multiplied by the positive
difference between the amount of Products purchased during the Purchase Period
and ***


(e)     In the event that either party terminates this Agreement pursuant to
Section 7.2(c), Buyer shall pay to Smart Sand, within thirty (30) days of the
effective date of termination, all amounts due and owing to Smart Sand,
including without limitation, amounts due for Products delivered by Smart Sand
prior to the effective date of termination, railcar usage and storage costs,
taxes, transportation costs, rail charges, fuel surcharges, collection costs
(including court costs and expenses related thereto), attorneys’ fees and
expenses, interest, and all other amounts payable by Buyer that have accrued but
remain unpaid at the effective date of termination.


(f)     In the event Smart Sand terminates this Agreement pursuant to Section
7.2(d), Smart Sand shall pay to Buyer, within thirty (30) days of the effective
date of termination, an amount equal to the difference between (i)


***


and


(ii) all amounts due and owing to Smart Sand under this Agreement (including
without limitation all railcar usage and storage costs, taxes, transportation
costs, rail charges, fuel surcharges, collection costs (including court costs
and expenses related thereto), attorneys’ fees and expenses, and interest) and
all other amounts payable by Buyer that have accrued but remain unpaid at the
effective date of termination, net of any Quarterly Prepayments and other
prepayments invoiced and paid during all Contract Years of the Term that have
not been applied towards reducing the amount payable by Buyer for any Products;
provided, however, that to the extent that the amount of Quarterly Prepayments
and other prepayments invoiced and paid during all Contract Years of the Term
that have not been applied towards reducing the amount payable by Buyer for any
Products exceeds all other amounts due and owing to Smart Sand under this
Section 7.4(f)(ii) (the “Excess Prepayment), then, in addition to paying the
amount set forth in Section 7.4(f)(i), Smart Sand shall pay to Buyer the Excess
Prepayment.


In the event Buyer has purchased an amount of Products under this Agreement
during the Purchase Period in excess of the aggregate amount of Products
required to be purchased under this Agreement during the Purchase Period, then
the amount set forth in Section 7.4(f)(i)(D) shall be automatically reduced by
an amount equal to $*** multiplied by the positive difference between the amount
of Products purchased during the Purchase Period and ***


7.5    The parties agree that quantifying losses arising from termination of
this Agreement are inherently difficult to measure and have therefore negotiated
the provisions set forth above for the express purpose of avoiding any later
disagreement regarding the quantum of damages. The parties further stipulate
that the agreed mechanism for calculating damages is not a penalty, but rather a
reasonable measure or forecast of damages based upon the parties’ experience in
the frac sand industry and given the nature of the losses that may result from a
breach or termination of this Agreement.


8.    Confidentiality


8.1    The parties acknowledge that either party may disclose (orally or in
writing) to the other confidential and proprietary information relating to the
Products or each party's business (together with the terms of this Agreement
relating to product mix, pricing, volume, payments, and product





--------------------------------------------------------------------------------





specifications, the “Confidential Information”). Each party agrees that it will
keep the Confidential Information of the other party disclosed to it in
confidence by using at least the same degree of care to prevent unauthorized
disclosure or use thereof as such party uses to protect its own confidential
information of like nature, and that it will not use for its own benefit or
disclose, directly or indirectly, any item of Confidential Information to any
person, without the prior written consent of the disclosing party, except (i)
only to those of the recipient’s affiliates, employees or advisors who need to
know the same in the performance of their duties for the recipient in connection
with this Agreement; or (ii) to comply with any law, rule, regulation, or legal
or regulatory process (including without limitation in connection with any
Securities and Exchange Commission (“SEC”) or stock exchange review process or
filing requirements) applicable to such party; provided, that such party shall
use reasonable best efforts to obtain confidential treatment from the SEC or any
other court or governmental authority with respect to the disclosure of such
Confidential Information. Notwithstanding the foregoing, (i) Buyer may disclose
to each of its field services contractors certain information related to
scheduling, product mix and forecasts solely relating to individual shipments so
long as such contractor agrees to keep such information confidential in the
manner described above and not use such information for its own benefit, it
being understood that Buyer shall be liable to Smart Sand for any breach by any
of Buyer’s contractors of such confidentiality obligations, and (ii) Smart Sand
may, in its sole discretion, issue a press release upon entering into this
Agreement, provided that such press release shall not contain any pricing or
volume information contained herein.


8.2    The parties’ non-use and non-disclosure restrictions hereunder shall
continue with respect to any item of Confidential Information until the earlier
of the expiration of two (2) years following the termination of this Agreement
for any reason, or until such item: (a) is or has become publicly available; or
(b) was lawfully in the possession of, or known by, the recipient that was not
under an obligation to keep it confidential; or (c) has been disclosed to the
recipient by an unrelated third party, without an obligation to keep it
confidential; or (d) has been independently developed by the recipient without
regard to the Confidential Information.


9.    Excusable Delay


Neither party shall be liable for any delay or failure to perform to the extent
caused by fire, flood, adverse weather conditions, explosion, war, riot,
embargo, unavoidable delay in rail transportation, shortages in railcar
availability (not caused by Smart Sand’s unwillingness to pay reasonable railcar
acquisition charges), shortage of utilities, compliance with any laws,
regulations, orders, acts or requirements from the government, civil or military
authorities of which the party was unaware at the Execution Date, acts of God or
the public enemy, or any act or event of any nature reasonably beyond such
party’s control; provided, however, that, for the avoidance of doubt, a party’s
failure to perform due to a general economic downturn, industry specific
downturn, or any change in a party’s financial condition or results of
operations not directly caused by any of the causes set forth in this sentence
or any similar cause shall not constitute an excusable delay hereunder. In such
circumstances, Buyer or Smart Sand may cancel the portion of any order subject
to such delay by giving prompt written notice, provided that such cancellation
shall apply only to that portion of the order effected by the foregoing
circumstances and the balance of the order shall continue in full force and
effect. If Smart Sand’s production capacity is impaired as a result of any of
the foregoing circumstances, then (i) Smart Sand will allocate to Buyer a pro
rata portion of Smart Sand’s total remaining capacity taking into account Smart
Sand’s impaired production capacity, Buyer’s requirements pursuant to the
forecast provided by Buyer in accordance with Section 1.2, and Smart Sand’s
aggregate requirements for Products under purchase agreements with other
customers, and (ii) the Minimum Tons per Year for the Contract Year(s) in which
the event(s) of force majeure occur shall be reduced by an amount equal to the
Minimum Tons Per Year divided by 365





--------------------------------------------------------------------------------





multiplied by the number of days in the Contract Year that Smart Sand’s
production capacity is impaired as a result of such event(s) of force majeure,
less any Products sold by Smart Sand to Buyer during the force majeure period
(i.e. Reduction = ((Minimum Tons per Year/365) * Force Majeure Period) –
Products Sold).
 
10.    LIMITATION OF LIABILITY.


NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, LOST GOODWILL, LOST PROFITS, WORK STOPPAGE OR IMPAIRMENT OF OTHER
GOODS, AND WHETHER ARISING OUT OF BREACH OF ANY EXPRESS OR IMPLIED WARRANTY,
BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE,
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE OR IF SUCH DAMAGE COULD HAVE
BEEN REASONABLY FORESEEN.


11.    PRODUCT NOTIFICATION


WARNING! MATERIAL SOLD PURSUANT TO THIS AGREEMENT MAY CONTAIN FREE SILICA – IN
SUCH CIRCUMSTANCES, SEE MATERIAL WARNINGS AND DO NOT BREATHE DUST OR USE FOR
SANDBLASTING. IF YOU BREATHE FINE SILICA DUST POSSIBLY CONTAINED IN PRODUCTS YOU
CAN SUFFER SEVERE, IRREVERSIBLE LUNG DAMAGE AND DEATH. SOME MEDICAL REPORTS
STATE INHALATION OF SILICA DUST MAY CAUSE LUNG CANCER. MEDICAL REPORTS ALSO LINK
BREATHING SILICA DUST TO CRIPPLING ARTHRITIS AND SKIN AND EYE IRRITATION. NEVER
USE PRODUCTS CONTAINING SILICA DUST WITHOUT NIOSH/MSHA APPROVED RESPIRATORY
PROTECTIVE EQUIPMENT.


Buyer acknowledges the above warning and assumes responsibility and shall be
liable for communicating this warning and providing to its employees,
contractors and/or agents any equipment necessary for their protection.


12.    Notice


Any notice or other communication hereunder shall be in writing and shall be
deemed given and effective when delivered personally, by fax (and confirmed by
certified or registered mail, postage prepaid, return receipt requested), or by
overnight carrier, addressed to a party at its address stated below or to such
other address as such party may designate by written notice to the other party
in accordance with the provisions of this Section.


        
                           
To Smart Sand:    
Smart Sand, Inc.
1000 Floral Vale Boulevard, Suite 225
Yardley, Pennsylvania 19067
Attention: James D. Young
Facsimile: 215.295.7911

With a copy to:        Fox Rothschild LLP





--------------------------------------------------------------------------------





997 Lenox Drive, 3rd Floor
Lawrenceville, New Jersey 08648
Attn: Vincent A. Vietti
Facsimile: 609.896.1469


To Buyer:        Hess Corporation
1501 McKinney Street
Houston, Texas 77010
                    Attn: Legal Department
Facsimile: 713.496.8034


    13.    Resolution of Disputes


13.1    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


13.2    It is the intent of the parties to exclude the application of the United
Nations Convention on Contracts for the International Sale of Goods (1980).
Nothing herein shall prohibit a party from availing itself of a court of
competent jurisdiction for the purpose of injunctive relief. The parties
acknowledge and agree that the respective parties may have available to them
laws or remedies available under applicable local legislation; it is the intent
of the parties to have the terms of this Agreement apply in every instance,
including, without limitation, the choice of law and forum provisions and the
respective parties agree not to avail themselves of such alternate local
legislation or remedies available thereunder. The parties acknowledge that this
is a fundamental foundation for the risk allocation undertaken in this Agreement
and should this provision be breached it would deny the other party the full
benefit of its risk allocation and the agreed pricing structure. Accordingly,
should a party avail itself of local legislation that conflicts or negates the
risk allocation contained in this Agreement, then such party shall be liable to
the non-breaching party for all damages arising therefrom.    


14.    Compliance with Law


14.1    Subject to the limitations of this Agreement, it is agreed that in the
performance of this Agreement all matters shall be conducted in compliance in
all material respects with any and all applicable federal, state, provincial and
local (including tribal) laws, rules and regulations in the area(s) in which the
matters are being conducted. Any performance obligation arising under this
Agreement is contingent on the prior receipt of all necessary government
authorizations. If either party is required to pay any fine or penalty, or is
subject to a claim from the other party’s failure to comply with applicable
laws, rules or regulations, the party failing to comply shall defend, indemnify
and hold harmless the other party for all damages, fees and/or fines for such
failure to comply to the extent of the indemnifying party’s allocable share of
the failure to comply.


14.2    Notwithstanding anything to the contrary, neither party shall be
required to take any action or be required to refrain from taking any action
prohibited, penalized or required, as applicable, under the laws of the United
States, including, without limitation, the U.S. antiboycott laws.





--------------------------------------------------------------------------------







15.    Taxes.


15.1    Payment of Taxes. Smart Sand shall promptly and timely pay directly to
the appropriate governmental authority all claims for taxes, levies, and
assessments, together with any fines, penalties, interest, or other fees
assessed in connection therewith, imposed on Smart Sand by any governmental
authority (including any political subdivision thereof) having or claiming
jurisdiction in the areas in which the Product is purchased or otherwise arising
out of or in connection with Smart Sand’s performance under this Agreement,
including corporate and/or personal income, withholding, sales, employment,
property, social insurance, transfer, remittance, capital, net worth, stamp,
business privilege, value added taxes, licenses, permits, or any other tax or
levy on, or in connection with, operations, or transactions (collectively the
“Taxes”).  Buyer shall advise Smart Sand if Buyer is exempt from sales, excise,
use or compensating, and/or value added taxes that might otherwise be imposed on
it in respect of the Product purchased under this Agreement and, in such event,
shall provide any supporting certificate or other documentation that may be
required by the applicable governmental authority to claim such exemption. If
such exemption exists, Smart Sand shall not invoice, and Buyer shall not be
obligated to pay for any such taxes. If Buyer is not exempt from such applicable
sales, excise, use or compensating, and/or value added taxes, or similar tax
that may be levied on it for purchase of Product under this Agreement: (i) Smart
Sand shall document any such taxes and itemize them in the invoices to Buyer;
(ii) Buyer will pay such amounts; and (iii) Smart Sand shall make the
appropriate payments to the applicable taxing authority. Should Smart Sand fail
to charge Buyer any applicable taxes or charges that Smart Sand is obligated to
remit under law and the appropriate taxing authority subsequently requests and
demands payment of same from Smart Sand, Buyer shall reimburse Smart Sand if a
claim is made by Smart Sand against Buyer within one (1) year from the date such
taxes or charges are paid by Smart Sand.  Smart Sand will provide Buyer with a
receipt or sufficient secondary documentation evidencing remittance of said tax
obligation on behalf of Buyer.


15.2 Wages. Smart Sand shall be responsible for and shall indemnify Buyer from
and against any and all claims for payment of all wages, salaries, benefits, and
other remuneration (including any redundancy payments), and for payment of all
Taxes and contributions, including both employee and employer contributions,
required by any governmental authority (including any political subdivision
thereof) applicable to employees or other members of Smart Sand, including
payment in compensation for an accident, injury, or occupational disease.


15.3 Submission of Reports. Smart Sand, at its sole cost and expense, shall
timely submit all reports, and take all other actions necessary, to satisfy tax,
accounting, and reporting requirements of any governmental authority (including
any political subdivision thereof) having or claiming jurisdiction over the
subject matter of this Agreement.


15.4 Withholding. Buyer shall, without Buyer incurring any additional liability
to Smart Sand, withhold from any payment, as provided for in this Agreement, any
Taxes or other government charges or levies in the percentage required under the
provisions of any applicable laws in force and effect as of the time of
payment.  The parties acknowledge and agree, however, that the amounts set forth
hereto constitute the entire amount for which Buyer shall be held liable for the
items detailed therein. The parties further acknowledge and agree that no
payment due from Buyer to Smart Sand shall in any event be increased in order to
cover any withholding, Taxes, government charge, levy, or other obligation of
Smart Sand.  Failure by Buyer to withhold shall not relieve Smart Sand from its
liability to pay such Taxes and charges. Buyer agrees to indemnify Smart Sand
for all related fines, penalties, and interest thereon or levied on Buyer as a
consequence of Buyer’s non-compliance or failure with its own statutory tax
obligations. Buyer shall provide Smart Sand with all receipts in respect of any
amounts so withheld.  If Smart Sand is exempt from withholding,





--------------------------------------------------------------------------------





Smart Sand shall: (i) notify Buyer that such exemption is held and of any change
to or cancellation of such exemption; and (ii) furnish Buyer with proper
documentation evidencing such exemption or any other information that may be
required to obtain such exemption. 


15.5 Survival. This Section 15 shall survive termination, cancellation, or
expiration of this Agreement.


16.    Miscellaneous.


16.1    This Agreement constitutes the entire agreement between the parties
hereto relating to the subject matter hereof and supersedes all prior oral and
written agreements and all contemporaneous oral negotiation, commitments and
understandings of the parties. This Agreement may not be changed or amended
except by a writing executed by both parties hereto.


16.2    No party may assign this Agreement without the prior written consent of
the other party, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, however, that Smart Sand or Buyer, as the case may be, may
assign or otherwise transfer this Agreement without Buyer’s or Smart Sand’s, as
applicable, consent to (i) one of its affiliates, or (ii) any of its successors
(including but not limited to the purchaser of substantially all of its assets),
or (iii) any financial institution providing it financing; provided, further
that any assignment pursuant to subsections (i), (ii) or (iii) above must be to
a party having a substantially similar or better financial condition than the
assigning party. Any prohibited assignment or attempted assignment without the
other party’s prior written consent shall be void.


16.3    This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without giving effect
to that state’s conflicts of laws principles or choice of law rules. Any legal
suit, action, or proceeding arising out of or based upon/relating to this
Agreement or the transactions contemplated hereby shall be instituted in the
federal courts of the United States of America or the courts of the State of
Delaware in each case located in the City of Wilmington and County of New
Castle, and each party irrevocably submits to the exclusive jurisdiction of such
courts in any such suit, action, or proceeding. Service of process, summons,
notice, or other document by mail to such party's address set forth herein shall
be effective service of process for any suit, action, or other proceeding
brought in any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action, or proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action, or proceeding brought in any such court has been
brought in an inconvenient forum.


16.4    No delay or failure by either party to exercise or enforce at any time
any right or provision of this Agreement shall be considered a waiver thereof or
of such party’s right thereafter to exercise or enforce each and every right and
provision of this Agreement. A waiver to be valid shall be in writing, but need
not be supported by consideration. No single waiver shall constitute a
continuing or subsequent waiver.


16.5    This Agreement may be executed in two or more counterparts and delivered
via facsimile or pdf, each of which when executed shall be deemed to be an
original, and all of which shall constitute one and the same agreement.


16.6    The headings herein are for reference purposes only and are not to be
considered in construing this Agreement. This Agreement shall be interpreted and
construed without regard to customary principles of interpretation and
construction of legal instruments which construe ambiguities





--------------------------------------------------------------------------------





against the party causing an instrument to be drafted. For purposes of this
Agreement, the neuter shall include the masculine and feminine, the masculine
shall include the feminine, the feminine shall include the masculine, the
singular shall include the plural, and the plural shall include the singular, as
the context may require.


16.7    If any provision of this Agreement shall be held illegal, invalid or
unenforceable, in whole or in part, such provision shall be modified to render
it legal, valid and enforceable while to the fullest extent possible preserving
the business and financial intent and impact of the original provision, and the
legality, validity and enforceability of all other provisions of the Agreement
shall not be affected thereby.


16.8    All exhibits and appendices attached to this Agreement are deemed to be
a part of this Agreement and are incorporated herein by reference.


[signature page follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.






Smart Sand, Inc.                    Hess Corporation
(“Smart Sand”)                        (“Buyer”)


By:    /s/ John Young                    By:    /s/ Barry Biggs            
Name:    John Young                    Name:     Barry Biggs         
Title:     EVP                        Title:     VP Onshore Assets        




By:    /s/ Steve Roberts        
Name:    Steve Roberts            
Title:    Directors - GSC Onshore    







--------------------------------------------------------------------------------





APPENDIX A
Specifications


As of the Execution Date the standards of ISO 13503-2 and API RP 19C are
identical and as indicated below.




 
ISO 13503-2
Turbidity (NTU)
***
Kumbein Shape Factors:
 
Roundness
***
Sphericity
***
Clusters (%)
***
Sieve Analysis (conducted by Smart Sand at Oakdale Facility):
 
<0.1% of sample larger than first specified sieve size
 
% In Size ***
***
% In Size ***
***
% In Size ***
***
% In Size ***
***
<1.0% in pan
 
Sieve Analysis (conducted by Buyer at Van Hook Basin Facility):
 
<0.1% of sample larger than first specified sieve size
 
% In Size ***
***
% In Size ***
***
% In Size ***
***
% In Size ***
***
Solubility in 12/3 HCL/HF for 0.5 HR
@150oF (% Weight Loss)
***
Crush Resistance (pounds per square inch)*
 
% In Size ***
***
% In Size ***
***
% In Size ***
***
% In Size ***
***

*All crush resistance testing shall be performed by Stim-Lab, Inc., or such
other testing provider as mutually agreed to in writing by Smart Sand and Buyer.









--------------------------------------------------------------------------------






APPENDIX B


Product Mix Parameters




Buyer acknowledges the need for a balanced Product sales mix output from Smart
Sand’s facilities. Therefore, the following shall serve as a benchmark Product
volume mix for each month during the Term.


The following product mix shall apply to this Agreement:




Product*
Product Mix (%)
***
***
***
***
Total
100%





*Upon providing at least *** prior written notice to Smart Sand (but no more
than *** per Contract Year), Buyer may modify the product mix to include ***
Products and increase the amount of *** Products; provided, however, that (i)
the total amount of *** and *** mesh Products purchased in any month shall not
exceed *** of the total Products purchased in such month, and (ii) the total
amount of *** Products purchased in any month shall not exceed *** of the total
Products purchased in such month. Subject to availability, as determined by
Smart Sand in its sole discretion, Buyer may (a) further modify the product mix,
and (b) in lieu of purchasing *** mesh Products, purchase *** mesh Products at
the Contract Price set forth herein.











--------------------------------------------------------------------------------












APPENDIX C


Product Pricing


“Contract Prices” consist of the sum of Base Prices (as defined below) and
quarterly fuel surcharges / reductions, as set forth in (3) below. “Base Prices”
consist of the sum of the Base (as defined below) and all WTI Spot Price
escalators as set forth in paragraph (1)(A) below. The “Base” shall initially be
$*** and includes all transportation and rail-related charges other than rail
fuel surcharges, which will be reimbursed to Smart Sand by Buyer. The Base shall
be adjusted as set forth in paragraphs (1)(B), (1)(C) and (2) below. Pricing for
shipments each month shall be based on the Contract Prices in effect for the
quarter in which such purchase occurs.


(1)    Base Prices:


(A)    The Base Prices shall be adjusted on the first day of Contract Year 1 and
on the first day of each calendar quarter thereafter based upon the Average
Cushing Oklahoma WTI Spot Prices per barrel as listed on WWW.EIA.DOE.GOV for the
calendar quarter immediately preceding the date of adjustment (the “Oil Price
Average”) ((Month 1 Average + Month 2 Average + Month 3 Average)/3=Oil Price
Average) as follows:


 
Base Prices ($ / Ton) Based Upon Oil Price Average (per barrel)


Product
Less than $***
At least $*** and less than $***
At least $*** and less than $***
At least $*** and less than $***
At least
$***
***
***
***
***
***
***



(B)    In addition to (and not in lieu of) the price adjustments set forth in
paragraph (C) below, commencing at the beginning of Contract Year 3 and
continuing at the beginning of each Contract Year during the remainder of the
Term of the Agreement, the Base then in effect shall be increased annually at
the beginning of each Contract Year by an amount equal to ***; provided,
however, that no such adjustment shall (1) decrease the Base, or (2) increase
the Base in excess of *** annually.


(C)    In addition to (and not in lieu of) the price adjustments set forth in
paragraph (B) above, commencing at the beginning of Contract Year 3 and
continuing for the remainder of the Term of the Agreement, the Base then in
effect shall be increased by *** at the beginning of the Contract Year
immediately following a Contract Year in which the Average Cushing Oklahoma WTI
Spot Prices per barrel as listed on WWW.EIA.DOE.GOV for such Contract Year was
at least $*** per barrel and less than or equal to $*** per barrel; provided,
however, that the price increase set forth in this subsection (C) shall only
occur once during the Term of the Agreement.


(2)    Rail Charges:


(A)    Rail charges assume that all Products are shipped in a unit train
configuration. In the event Buyer requests that such Products be shipped via
manifest, then Buyer shall pay to Smart Sand a higher rail charge, as reasonably
determined by Smart Sand in its sole discretion. The Base includes the rail
charge currently assessed by Smart Sand’s rail carrier for the shipment of
Products (the “Base Rail Charge”). If the rail charge paid by Smart Sand to the
rail carrier in connection with the shipment of Products hereunder exceeds the
Base Rail Charge (such charge, the “Higher Rail Charge”), then the Base shall be
adjusted upwards by an amount equal to the difference between the Higher Rail
Charge per ton and the Base Rail Charge per ton.


(B)    If Buyer disputes in good faith Smart Sand’s determination of whether the
Base should be increased due to a Higher Rail Charge, or the amount of any such
increase, Buyer may request that the determination be





--------------------------------------------------------------------------------





referred to a nationally recognized public accounting firm that is not then
providing audit or tax services to either party. The parties shall promptly
agree in good faith upon the identity of such accounting firm. Smart Sand shall
provide the accounting firm with all relevant information regarding rail charges
assessed by Smart Sand’s rail carrier for the shipment of Products, which shall
be confidential and shall not be shared with Buyer or any third parties. Buyer
shall provide the accounting firm with the relevant information about its
Product purchases. After reviewing such information, the accounting firm shall
render its determination of whether Smart Sand may increase the Base and if so,
what the appropriate increase shall be. Such accounting firm’s determination
shall be conclusive, absent manifest error. The parties shall share equally the
cost of the accounting firm’s services.


(3)    Fuel Surcharges/Reductions: Quarterly natural gas or propane surcharges
or reductions, starting on the Execution Date, with details below:


Natural Gas Surcharge/Reduction: A natural gas surcharge or reduction will be
applied as follows:
(i) a surcharge will be applied if the Henry Hub Average Natural Gas Price
(ANGP) Spot Price as listed on WWW.EIA.DOE.GOV
(https://www.eia.gov/dnay/ng/ng_pri_fut_s1_m.htm) for the preceding calendar
quarter is above $*** per MMBTU (the “Natural Gas Surcharge Benchmark”) ((Month
1 Average + Month 2 Average + Month 3 Average)/3=ANGP), and shall be adjusted at
the end of each calendar quarter for the duration of the Term of the Agreement.
A surcharge of $*** per ton for every $*** per MMBTU increase above the Natural
Gas Surcharge Benchmark for the ANGP for the preceding calendar quarter will
apply to the Contract Prices for all Products.


(ii) a reduction will be applied if the Henry Hub Average Natural Gas Price
(ANGP) Spot Price as listed on WWW.EIA.DOE.GOV
(https://www.eia.gov/dnay/ng/ng_pri_fut_s1_m.htm) for the preceding calendar
quarter is below $*** per MMBTU (the “Natural Gas Reduction Benchmark”) ((Month
1 Average + Month 2 Average + Month 3 Average)/3=ANGP), and shall be adjusted at
the end of each calendar quarter for the duration of the Term of the Agreement.
A reduction of $*** per ton for every $*** per MMBTU decrease below the Natural
Gas Reduction Benchmark for the ANGP for the preceding calendar quarter will
apply to the Contract Prices for all Products.


The foregoing calculations will be prorated, i.e., if the average of the monthly
closes of ANGP for a prior quarter averages $*** per MMBTU, the surcharge will
be $*** per ton for the following quarter.
As an example, if the average of the monthly closes of ANGP for January,
February and March is $***, then $*** will be added to the applicable Contract
Price for April, May and June. If the average of the monthly closes of ANGP for
April, May and June is between $*** and $***, then $*** will be added to the
applicable Contract Price for July, August and September. If the average of the
monthly closes of ANGP for July, August and September is $***, then $*** will be
deducted from the applicable Contract Price for October, November and December.
Propane Surcharge/Reduction: A propane surcharge or reduction will be applied as
follows:
(i) a surcharge will be applied if the Average Quarterly Mont Belvieu, TX
Propane Spot Price (AMBTX) as listed on WWW.EIA.GOV
(http://www.eia.gov/dnav/pet/hist/LeafHandler.ashx?n=pet&s=eer_epllpa_pf4_y44mb_dpg&f=m)
for the preceding calendar quarter is above $*** per gallon of Propane (the
“Propane Surcharge Benchmark”) ((Month 1 Average + Month 2 Average + Month 3
Average)/3=AMBTX), and shall be adjusted at the end of each calendar quarter for
the duration of the Term of the Agreement. A surcharge of $*** per ton for every
$*** per gallon





--------------------------------------------------------------------------------





increase in the AMBTX above the Propane Surcharge Benchmark for the preceding
calendar quarter will apply to the Contract Prices for all Products.


(i) a reduction will be applied if the Average Quarterly Mont Belvieu, TX
Propane Spot Price (AMBTX) as listed on WWW.EIA.GOV
(http://www.eia.gov/dnav/pet/hist/LeafHandler.ashx?n=pet&s=eer_epllpa_pf4_y44mb_dpg&f=m)
for the preceding calendar quarter is below $*** per gallon of Propane (the
“Propane Reduction Benchmark”) ((Month 1 Average + Month 2 Average + Month 3
Average)/3=AMBTX), and shall be adjusted at the end of each calendar quarter for
the duration of the Term of the Agreement. A surcharge of $*** per ton for every
$*** per gallon decrease in the AMBTX below the Propane Reduction Benchmark for
the preceding calendar quarter will apply to the Contract Prices for all
Products.
The calculation will be prorated, i.e., if the AMBTX for a prior quarter
averages $*** per Gallon, the surcharge will be $*** per ton for the following
quarter.
As an example, if the average of the monthly closes of AMBTX for January,
February and March is $***/gallon, then $*** will be added to the applicable
Contract Price for April, May and June. If the average of the monthly closes of
AMBTX propane for April, May and June is between $***/gallon and $***/gallon,
then $*** will be added to the applicable Contract Price for July, August and
September. If the average of the monthly closes of AMBTX propane for July,
August and September is $***/gallon, then $*** will be deducted from the
applicable Contract Price for October, November and December.











--------------------------------------------------------------------------------






APPENDIX D


Testing Procedures


This schedule provides an explanation of how Smart Sand will test its Products
to confirm that they are compliant with the Specifications set forth in Appendix
A. All testing shall be conducted during periods when Smart Sand’s facility is
operational and not during down time. Testing shall be conducted at Smart Sand’s
Oakdale facility on sand samples taken from the transfer area that leads to the
storage silo(s). Smart Sand is not required to conduct any testing at the Van
Hook Basin Facility.


The testing to be performed and its frequency, shall be as follows:


1. ***
 
2. ***


3. ***


4. ***




In addition, Smart Sand will test and provide a sieve analysis of every railcar
and send a Certificate of Analysis for each railcar with the corresponding
invoice.









--------------------------------------------------------------------------------






Index of Defined Terms


Term    Section


Agreement    Preamble
Base    Appendix C
Base Prices    Appendix C
Base Rail Charge    Appendix C
Buyer    Preamble
Commencement Date    1.2
Commencement Notice    1.2
Confidential Information    8.1
Contract Prices    2.1
Contract Year    1.2
Cure Notice    7.2(b)
Deferment Payment    1.4
Deferral Balance    1.4
Deferred Tons    1.4
Determination Date    1.4
Excess Prepayment    7.4(f)
Excess Tons    1.3
Execution Date    Preamble
Higher Rail Charge    Appendix C
Minimum Tons per Quarter    1.1
Minimum Tons per Year    1.1
Monthly Maximum    1.3
Natural Gas Reduction Benchmark    Appendix C
Natural Gas Surcharge Benchmark    Appendix C
Nonrefundable Shortfall Payment    1.4
Oil Price Average    Appendix C
Product or Products    1.1
Propane Reduction Benchmark    Appendix C
Propane Surcharge Benchmark    Appendix C
Quarterly Prepayment    2.3
Replacement Products    4.2
SEC    8.1
Shortfall Amount    1.4
Smart Sand    Preamble
Specifications    1.1
Term    7.1
Unused Quarterly Prepayment    1.4
Van Hook Basin Facility    1.2









